PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re application of
RUSU, LIVIU VICTOR, et al.
Application No. 16/533,443
Filed:  August 06, 2019
Title:  DEVICE FOR PREVENTING TICK BITES AND METHOD FOR MANUFACTURING THE SAME  

:
:
:   DECISION 
:
:



This is a decision on the petition filed April 06, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).
 
The petition to revive under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Petitioner asserts that due to COVID-19, the co-inventor he or she has been extremely sick mentally over the last two years and the patent information was being mailed to his old residence. Petitioner presents this petition of unintentional delay or under any other standard that is applicable for resolving this application, in conjunction with any applicable policy due to COVTD-19, so the application can continue under examination.

The United States Patent and Trademark Office (USPTO) continued to provide relief in the form of a waiver of the petition fee under 37 CFR l.17(m) for filing a petition under 37 CFR l.137(a) for applications that became abandoned on or before June 30. 2020. The petition under 37 CFR 1.137(a) is required to be accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (l)(l)(b) of the April 28, 2020 Coronavirus Aid, Relief, and Economics Security Act (CARES Act Notice). 1 All petitions seeking waiver of the petition fee under 37 CFR l. l 7(m) must be filed by July 31, 2020 (See CARES Act Notice dated June 29, 2020).




1 All USPTO notices regarding COVID-19 relief are available online at https:/www.uspto.gov/coronavirus
Petitioner should note that the present application is not eligible for waiver under the CARES Act Notice. because a properly signed petition along with a statement that the delay in filing or payment was due to the COVID-19 outbreak was not timely filed.  More specifically, the application was abandoned after June 30. 2020 and the petition was filed after July 31, 2020; thus, the instant application is not eligible for waiver or relief under the CARES Act.

The application became abandoned for failure to reply in a timely manner to the Non-final Office action mailed June 04, 2021, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on September 05, 2021.  A Notice of Abandonment was mailed on February 02, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The instant petition lack items (2).

As to item (2) above, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $525.00.  

The petition in the above-identified application was not accompanied by payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.

Accordingly, the amendment under 37 CFR 1.111 is not signed, and as such, will not be considered on the merits.  Pursuant to 37 CFR 1.4(d), all papers filed with the Office must contain a proper signature.  

The amendment contained an improper signature by one (1) inventor Matthew Westfall.  This amendment lacks the signature of inventor Liviu Victor Rusu.  See 37 CFR 1.33(b) and 37 CFR 1.4(d).

This amendment cannot be accepted until an amendment with both inventors’ signature are submitted on the amendment.
 
The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:


By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450


By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314


By fax:			(571) 273-8300
			ATTN: Office of Petitions


Any questions concerning this matter may be directed to the undersigned at (571) 272-3586.


/Dale A. Hall/Paralegal Specialist, OPET


                                                                                                                                                                                                        
cc:	Matthew Westfall
	333 Grands Street
	Apt. 1205
	Jersey City, NJ 07302







_______________________
 See June 2020 Update CARES Act